[Cite as State v. McCreary, 2022-Ohio-2899.]


                                      COURT OF APPEALS
                                    ASHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. Earle E. Wise, P.J.
                                               :       Hon. W. Scott Gwin, J.
                         Plaintiff-Appellee    :       Hon. Craig R. Baldwin, J.
                                               :
-vs-                                           :
                                               :       Case No. 21-COA-026
TODD M. MCCREARY                               :
                                               :
                    Defendant-Appellant        :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Ashland County
                                                   Municipal Court, Case No. 20CRB01435


JUDGMENT:                                          Affirmed


DATE OF JUDGMENT ENTRY:                            August 17, 2022

APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

RICHARD D. WOLFE, II                               JOSEPH P. KEARNS, JR.
DIRECTOR OF LAW                                    153 West Main Street
1213 East Main St.                                 Ashland, OH 44805
Ashland, OH 44805
Ashland County, Case No. 21-COA-026                                                                           2


Gwin, J.,

      {¶1}       Defendant-appellant Todd M. McCreary [“McCreary”] appeals his

convictions and sentences after a jury trial in the Ashland County Municipal Court.

                                         Facts and Procedural History

      {¶2}       McCreary is the owner of Cleveland Sandusky Jellystone, a camping

ground park in northern Ashland County. He and his wife have owned the park for about

14 years. The park employs about 30 people.

      {¶3}       S.A. began working at the campground when she was in high school in June

2018. S.A. had worked there for approximately 2 years. Her duties included cooking,

participating in activities, working in the campground store, and dressing up in costumes

such as Yogi Bear, Cindy Bear, and Boo Boo Bear. S.A. testified that McCreary would at

times assist her in putting on the costume. S.A. also attended an RV show with McCleary

after the end of the camping season in January 2020.

      {¶4}       S.A. had a small business in which she decorated ceramic mugs and sold

them. T. at 25.1 A co-worker at the camp had purchased two such mugs from S.A. S.A.

offered to drop the mugs off at the campground for the co-worker.

      {¶5}       On October 5, 2020, S.A. drove to the campground. When she arrived, she

found the camp store to be closed. Not scheduled to work that day, S.A. had not brought

her keys. Having seen McCreary working outside in a place referred to as the “Hole,”

S.A. drove down to that area and parked her car. S.A. walked up to where McCreary was

working and explained her predicament with the mugs. McCreary told S.A. that he would




      1
          For clarity, the trial transcript will be referred to as, “__T.__,” signifying the volume and the page
number.
Ashland County, Case No. 21-COA-026                                                       3


see that the co-worker got the mugs and accompanied S.A. back to her car to retrieve

them.

        {¶6}   As she opened the passenger side door of her car to retrieve the mugs, S.A.

testified that she felt “boxed in” by McCreary explaining that he was behind her with his

arm on top of the door. T. at 29. When she obtained the mugs from the car, McCreary

removed his right arm from the door and took both of the mugs with his right hand. S.A.

testified that McCreary then grabbed the zipper of her oversized fleeced top with his left

hand. S.A. testified that McCreary pulled the zipper down while his whole hand rubbed

up against her breast. T. at 31. S.A. pulled the zipper back up. McCreary then pulled

the zipper down a second time again rubbing his hand against S.A.’s breast. T. at 32-33.

S.A. again pulled the zipper up. McCreary attempted to pull the zipper down a third time;

however, S.A. blocked it with her hand. T. at 33. Neither S.A. nor McCreary spoke during

this incident. S.A. walked around to the driver side of her car, got in and drove away.

        {¶7}   As she drove back to her college in Cleveland, S.A. received two text

messages from McCreary. (State’s Exhibit 1). The first message read, “My god I wish

that zipper was longer. You can text me a picture.” T. at 38. The second text message

read, “I should be sorry but I wanted to do that for a long time. Please keep this to

yourself. Sorry.” T. at 39.

        {¶8}   The next day, S.A. called Mrs. McCreary and told her what had happened.

T. at 43. S.A. explained to Mrs. McCreary that she would not be returning to work

because of the incident. S.A. did not contact the police.

        {¶9}   Deputy Daniel Saylor of the Ashland County Sheriff’s office was dispatched

to respond to a disturbance at the campground on October 11, 2020. S.A.’s father,
Ashland County, Case No. 21-COA-026                                                        4


brother, and roommate had gone to the campground that day to return S.A.’s keys. After

speaking with S.A.’s father, Deputy Saylor asked him to have her come to the

campground to make a report because she was an adult. T. at 101. S.A. arrived with

her mother. S.A. told Deputy Saylor what had happened on October 5, 2020. Nothing in

S.A.’s statement to Deputy Saylor mentioned that McCreary touched or rubbed against

S.A.’s breast. T. at 111-112.

       {¶10} Deputy Saylor spoke to Mrs. McCreary who completed a written statement

and informed the deputy that McCreary was not there at the time. She told the deputy

that she would tell her husband that Deputy Saylor would like to speak with him.

       {¶11} On November 2, 2020, Deputy Saylor sent an email to McCreary. (State’s

Exhibit 2). McCreary responded via email on November 3, 2020 as follows, “Hello,

Deputy Saylor, it was a fleece pullover with a three-inch zipper, nothing was exposed,

and I did not touch her or any body part. I am sure that she showed you my texts, which

meant nothing. I did nothing illegal and I stand by that, Todd McCreary.” T. at 106.

       {¶12} McCreary testified in his own defense. McCreary admitted that he pulled

the zipper down on S.A.’s top two times; however, he denied making a third attempt.

McCreary denied that he touched or rubbed against S.A.’s breast. T. at 145; 147.

McCreary believed that S.A. had a crush on him and was flirting with him. This was his

perception, from various things, including her calling him to have him fix a flat tire on her

car when she was 45 minutes away, as well as other actions, such as showing him

attention. T. at 140; 145. McCreary explained the text messages as just wanting to “flirt

back for a while.” T. at 151. He also indicated that he did not want his wife to know what

had occurred. Id.
Ashland County, Case No. 21-COA-026                                                      5


       {¶13} McCreary testified that he was “hitting on her in a poor way.” T. at 158. He

pulled the zipper down in an attempt to show S.A. that “I liked her back, I don’t know.” T.

at 159. McCreary testified that he made multiple attempts to pull the zipper down because

he believed S.A. was flirting with him by pulling the zipper back up. T. at 159. McCreary

admitted that he had wanted to “hit” on S.A. for “a while.” T. at 163.

       {¶14} McCreary was charged with Sexual Imposition, in violation of R.C.

2907.06(A)(1), a misdemeanor of the third degree, and Disorderly Conduct, in violation

of R.C. 2917.11(A)(5), a minor misdemeanor. A trial was held to a jury in the Ashland

Municipal Court on October 20, 2021 on the Sexual Imposition charge and to the court

on the Disorderly Conduct charge. The jury and the court found McCreary guilty of the

respective charges.

                                      Assignments of Error

       {¶15} McCreary raises four Assignments of Error,

       {¶16} “I. THE TRIAL COURT ERRED WHEN IT DENIED GRANTING THE RULE

29 MOTION FOR ACQUITTAL AT THE CLOSE OF THE STATE'S CASE.

       {¶17} “II. THE PROSECUTION COMMITTED MISCONDUCT DURING THE

TRIAL AND IN CLOSING ARGUMENTS.

       {¶18} “III. THE JURY VERDICT OF GUILT [sic.] ON THE CHARGE OF SEXUAL

IMPOSITION WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE AND

DUPLICATIVE OF THE COURT'S VERDICT OF GUILT [sic.] FOR DISORDERLY

CONDUCT, AN OFFENSE OF SIMILAR IMPORT UNDER R.C. 2941.25.

       {¶19} “IV. COUNSEL FOR APPELLANT WAS INEFFECTIVE FOR FAILING TO

SEEK A LESSER INCLUDED OFFENSE OF DISORDERLY CONDUCT.”
Ashland County, Case No. 21-COA-026                                                                          6


                                                          I.

       {¶20} In his First Assignment of Error, McCreary contends that the trial court erred

in not granting his Crim. R. 29 motion for acquittal at the conclusion of the state’s case. 2

                                              Standard of Review

       {¶21} In determining whether a trial court erred in overruling an appellant’s motion

for judgment of acquittal, the reviewing court focuses on the sufficiency of the evidence.

See, e.g., State v. Carter, 72 Ohio St.3d 545, 553, 651 N.E.2d 965(1995); State v. Jenks,

61 Ohio St.3d 259, 273, 574 N.E.2d 492 (1991), superseded by State constitutional

amendment on other grounds in State v. Smith, 80 Ohio St.3d 89, 684 N.E.2d 668 (1997).

                                          Sufficiency of the Evidence

       {¶22} The Sixth Amendment provides, “In all criminal prosecutions, the accused

shall enjoy the right to a speedy and public trial, by an impartial jury....” This right, in

conjunction with the Due Process Clause, requires that each of the material elements of

a crime be proved to a jury beyond a reasonable doubt. Alleyne v. United States, 570

U.S. 99, 133 S.Ct. 2151, 2156, 186 L.Ed.2d 314 (2013); Hurst v. Florida, 577 U.S. 92,

136 S.Ct. 616, 621, 193 L.Ed.2d 504 (2016). The test for the sufficiency of the evidence

involves a question of law for resolution by the appellate court. State v. Walker, 150 Ohio

St.3d 409, 2016-Ohio-8295, 82 N.E.3d 1124, ¶30. “This naturally entails a review of the

elements of the charged offense and a review of the state's evidence.”                            State v.

Richardson, 150 Ohio St.3d 554, 2016-Ohio-8448, 84 N.E.3d 993, ¶13.

       {¶23} When reviewing the sufficiency of the evidence, an appellate court does not

ask whether the evidence should be believed. State v. Jenks, 61 Ohio St.3d 259, 574



       2
           McCreary limits his argument to the charge of Sexual Imposition. See, Appellant’s brief at 7-9.
Ashland County, Case No. 21-COA-026                                                        7


N.E.2d 492 (1991), paragraph two of the syllabus, superseded by State constitutional

amendment on other grounds as stated in State v. Smith, 80 Ohio St.3d 89, 102 at n.4,

684 N.E.2d 668 (1997); Walker, 150 Ohio St.3d at ¶30. “The relevant inquiry is whether,

after viewing the evidence in the light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime proven beyond a reasonable

doubt.” Jenks at paragraph two of the syllabus. State v. Poutney, 153 Ohio St.3d 474,

2018-Ohio-22, 97 N.E.3d 478, ¶19. Thus, “on review for evidentiary sufficiency we do

not second-guess the jury's credibility determinations; rather, we ask whether, ‘if believed,

[the evidence] would convince the average mind of the defendant's guilt beyond a

reasonable doubt.’” State v. Murphy, 91 Ohio St.3d 516, 543, 747 N.E.2d 765 (2001),

quoting Jenks at paragraph two of the syllabus; Walker 150 Ohio St.3d at ¶31. We will

not “disturb a verdict on appeal on sufficiency grounds unless ‘reasonable minds could

not reach the conclusion reached by the trier-of-fact.’” State v. Ketterer, 111 Ohio St.3d

70, 2006-Ohio-5283, 855 N.E.2d 48, ¶ 94, quoting State v. Dennis, 79 Ohio St.3d 421,

430, 683 N.E.2d 1096 (1997); State v. Montgomery, 148 Ohio St.3d 347, 2016-Ohio-

5487, 71 N.E.3d 180, ¶74.

       Issue for Appellate Review: Whether, after viewing the evidence in the light most

favorable to the prosecution, the evidence, if believed, would convince the average mind

that McCreary was guilty beyond a reasonable doubt of sexual imposition.

       {¶24} McCreary was found guilty by the jury of Sexual Imposition in violation of

R.C. 2907.06(A)(1),

              (A) No person shall have sexual contact with another, not the spouse

       of the offender; cause another, not the spouse of the offender, to have
Ashland County, Case No. 21-COA-026                                                          8


       sexual contact with the offender; or cause two or more other persons to

       have sexual contact when any of the following applies:

              (1) The offender knows that the sexual contact is offensive to the

       other person, or one of the other persons, or is reckless in that regard.

       {¶25} Ohio law defines “sexual contact” as, “ any touching of an erogenous zone

of another, including without limitation the thigh, genitals, buttock, pubic region, or, if the

person is a female, a breast, for the purpose of sexually arousing or gratifying either

person.”

       {¶26} “A person acts recklessly when, with heedless indifference to the

consequences, he perversely disregards a known risk that his conduct is likely to cause

a certain result or is likely to be of a certain nature. A person is reckless with respect to

circumstances when, with heedless indifference to the consequences, he perversely

disregards a known risk that such circumstances are likely to exist.” R.C. 2901.22(C).

       {¶27} McCreary first contends that the state did not present evidence that S.A.

was not his spouse.

       {¶28} McCreary testified that he was married at the time of the incident on October

5, 2020. His wife, Pamela McCreary, testified on his behalf at trial. T. at 123. McCreary

testified that he sent the second text message to S.A. because he did not want his wife

to know what had occurred. T. at 151. McCreary points to no evidence in the record that

he defended himself on the basis that S.A. was his spouse.

       {¶29} If the state relies on circumstantial evidence to prove an essential element

of an offense, it is not necessary for “‘such evidence to be irreconcilable with any

reasonable theory of innocence in order to support a conviction.’” State v. Jenks, 61 Ohio
Ashland County, Case No. 21-COA-026                                                        9


St.3d 259, 273, 574 N.E.2d 492 (1991), at paragraph one of the syllabus, superseded by

State constitutional amendment on other grounds in State v. Smith, 80 Ohio St.3d 89,

684 N.E.2d 668 (1997).

        {¶30} “‘Circumstantial evidence and direct evidence inherently possess the same

probative value [.]’” Jenks, paragraph one of the syllabus.          Furthermore, “‘[s]ince

circumstantial evidence and direct evidence are indistinguishable so far as the jury's fact-

finding function is concerned, all that is required of the jury is that i[t] weigh all of the

evidence, direct and circumstantial, against the standard of proof beyond a reasonable

doubt.’” Jenks, at 272. While inferences cannot be based on inferences, a number of

conclusions can result from the same set of facts. State v. Lott, 51 Ohio St.3d 160, 168,

555 N.E.2d 293(1990), citing Hurt v. Charles J. Rogers Transp. Co. (1955), 164 Ohio St.

329, 331, 130 N.E.2d 820.(1955). Moreover, a series of facts and circumstances can be

employed by a jury as the basis for its ultimate conclusions in a case. Lott, 51 Ohio St.3d

at 168, 555 N.E.2d 293, citing Hurt, 164 Ohio St. at 331, 130 N.E.2d 820.

        {¶31} In the case at bar, the jury could infer from the fact that McCreary was

married to Pamela McCreary on October 5, 2020 that S.A. was not his spouse.

        {¶32} McCreary next contends that the state failed to prove he intentionally

touched the erogenous zone of S.A. and did so for his personal satisfaction.

        {¶33} S.A. testified that on two occasions McCreary unzipped her fleece top. S.A.

testified,

        It wasn’t just like a small little thing between two fingers, it was his whole

        entire hand, and he rubbed up against my breast with his hand.

T. at 31. On the second occasion, McCreary did the same thing. T. at 33.
Ashland County, Case No. 21-COA-026                                                    10


       {¶34} McCreary agreed with S.A. that he had pulled the zipper down on her fleece

top two times. McCreary did not present evidence or defend at trial that he accidentally

or unintentionally brushed up against S.A.’s breast. McCreary steadfastly denied that he

had touched any part of S.A.’s body. McCreary testified that he pulled the zipper down

in an attempt to show S.A. that “I liked her back, I don’t know.” T. at 159. McCreary

testified that he made multiple attempts to pull the zipper down because he believed S.A.

was flirting with him by pulling the zipper back up. T. at 159. McCreary admitted that he

had wanted to “hit” on S.A. for “a while.” T. at 163. McCreary testified,

       I don’t know what I was thinking, I don’t have a great answer to put into

       words what I was thinking.

T. at 145.

       {¶35} The intent with which an act is committed may be inferred from the act itself

and the surrounding circumstances, including acts and statements of a defendant. State

v. Garner, 74 Ohio St.3d 49, 60, 1995-Ohio-168, 656 N.E.2d 623, 634(1995); State v.

Wallen, 21 Ohio App.2d 27, 34, 254 N.E.2d 716, 722(5th Dist. 1969). Thus, “[t]he test for

whether a defendant acted knowingly [or recklessly] is a subjective one, but it is decided

on objective criteria.” State v. McDaniel, 2nd Dist. Montgomery No. 16221, 1998 WL

214606 (May 1, 1998), citing State v. Elliott, 104 Ohio App.3d 812, 663 N.E.2d 412 (10th

Dist. 1995).

       {¶36} This Court has previously found,

               [T]here is no requirement there be direct testimony regarding sexual

       arousal or gratification. State v. Astley (1987), 36 Ohio App.3d 247, 523

       N.E.2d 322; State v. Cobb (1991), 81 Ohio App.3d 179, 610 N.E.2d 1009;
Ashland County, Case No. 21-COA-026                                                       11


       In Re Anderson (1996), 116 Ohio App.3d 441, 688 N.E.2d 545; State v.

       Brady (July 9, 2001), Stark App. No.2000CA00223, 2001 WL 815574. In

       the absence of direct testimony regarding sexual arousal or gratification, the

       trier of fact may infer Appellant was motivated by desires for sexual

       arousement or gratification from the “type, nature and circumstances of the

       contact, along with the personality of the defendant.” State v. Cobb (1991),

       81 Ohio App.3d at 185, 610 N.E.2d 1009; State v. Brady, supra (citing

       Cobb).

In re J.T., 5th Dist. Licking No. 10-CA-134, 2011-Ohio-3324, ¶120. Accord, State v.

Bussle, 11th Dist. Portage No. 2016-P-0026, 2017-Ohio-4045, ¶36.

       {¶37} Viewing the evidence in a light most favorable to the prosecution, we

conclude that a reasonable person could have found beyond a reasonable doubt that

McCreary engaged in sexual contact with S.A. who was not his spouse when he knew

that the sexual contact was offensive to S.A., or was reckless in that regard. We hold,

therefore, that the state met its burden of production and, accordingly, there was sufficient

evidence to submit the case to the jury and to support McCreary’s conviction.

       {¶38} McCreary’s First Assignment of Error is overruled.

                                                 II

       {¶39} In his Second Assignment of Error, McCreary contends he was prejudiced

by the prosecutor’s appeal to the passion and prejudices of the jury. Specifically the

prosecutor’s repeated reference to the age difference between McCreary and S.A.,

referring to McCreary as a groomer, and referring to McCreary’s actions as “fondling.”
Ashland County, Case No. 21-COA-026                                                         12


                                        Standard of Review

       {¶40} The test for prosecutorial misconduct is whether the remarks were improper

and, if so, whether they prejudicially affected the accused’s substantial rights. State v.

Smith, 14 Ohio St.3d 13, 14, 470 N.E.2d 883 (1984); State v. Elmore, 111 Ohio St.3d

515, 857 N.E.2d 547, 2006–Ohio–6207, ¶ 62. The touchstone of the analysis “is the

fairness of the trial, not the culpability of the prosecutor.” Smith v. Phillips, 455 U.S. 209,

219, 102 S.Ct. 940, 71 L.Ed.2d 78 (1982).

              If any misconduct occurred, the court must consider the effect it had on

       the jury “in the context of the entire trial.” State v. Keenan, 66 Ohio St.3d 402,

       410, 613 N.E.2d 203 (1993).

                                             ***

               “[A] defendant's substantial rights cannot be prejudiced when the

       remaining evidence, standing alone, is so overwhelming that it constitutes

       defendant's guilt, and the outcome of the case would have been the same

       regardless of evidence admitted erroneously.”        State v. Hicks, 194 Ohio

       App.3d 743, 2011-Ohio-3578, 957 N.E.2d 866, ¶ 30 (8th Dist. 2011), citing

       State v. Williams, 38 Ohio St.3d 346, 349–350, 528 N.E.2d 910 (1988).

State v. Mammone, 139 Ohio St.3d 467, 2014-Ohio-1942, 13 N.E.3d 1051, ¶ 109.

       {¶41} Therefore, “[p]rosecutorial misconduct is not grounds for error unless the

defendant has been denied a fair trial.” State v. Olvera–Guillen, 12th Dist. Butler No.

CA2007–05–118, 2008–Ohio–5416, ¶ 27, citing State v. Maurer, 15 Ohio St.3d 239, 266,

473 N.E.2d 768 (1984).
Ashland County, Case No. 21-COA-026                                                        13


       {¶42} Whether statements made by a prosecutor amount to misconduct and whether

such statements render a trial fundamentally unfair are mixed questions of law and fact,

which we review de novo. United States v. Carson, 560 F.3d 566, 574 (6th Cir. 2009 (citing

United States v. Francis, 170 F.3d 546, 549 (6th Cir.1999) (citing United States v. Clark, 982

F.2d 965, 968 (6th Cir.1993)).

       Issue for Appellate Review: Whether McCreary was denied a fair trial because

of improper comments by the prosecutor.

       {¶43}   McCreary argues that the prosecutor committed misconduct by repeatedly

highlighting the age of S.A. and the age difference between her and McCreary. The

prosecutor further referred to S.A. as a “girl” or “young.”

       {¶44} We note that the age of the parties was a fact. The jury was able to observe

both S.A. and McCreary because they both testified during the jury trial. Accordingly, the

jury would be aware of the age difference between S.A. and McCreary. Further, the state

had the burden of proving that it was an offensive touching. In any event, the trial court

sustained McCreary’s objection. T. at 165.

       {¶45} Here the prosecutor’s statements were a fair comment on the evidence.

See State v. Tibbetts, 92 Ohio St.3d 146, 168, 749 N.E.2d 226 (2001) (argument that

defendant was a “trained killer” deemed fair comment); State v. Nields, 93 Ohio St.3d 6,

37, 752 N.E.2d 859 (2001) (argument that the defendant was a “mean-spirited derelict”

represented fair comment). There is little chance that the statements of the prosecutor

denied McCreary a fair trial. Even without the comments, the jurors were aware of the

age of the respective parties.
Ashland County, Case No. 21-COA-026                                                          14


          {¶46} McCreary further argues that the prosecutor committed misconduct by

having Deputy Saylor testify about his own daughter being age 19. [Appellant’s brief at

6; 10].

          {¶47} McCreary mischaracterizes the testimony. McCreary cites to page 101 of

the transcript,

                 [Deputy Saylor]: I was trying to figure out what was going on, what

          was the disturbance about, and started speaking to [S.A.’s father], and once

          he started to explain the events that took place involving [S.A.], I kind of

          stopped him and I said, well, how old is your daughter, and he explained

          that she was 19.

                 And right there I pretty much stopped him right there altogether. I

          said, sir, if she is 19, I need to speak to her directly, she needs to make this

          complaint to us. She is an adult, and I need to correspond with her directly.

T. at 101. Deputy Saylor was clearly testifying to S.A.’s age. Accordingly, the testimony

was not improper.

          {¶48} Finally, McCreary argues that the prosecutor committed misconduct by

referring to him as a “groomer” and to the touch as “fondling” during his closing argument.

[Appellant’s brief at 10]. The trial court overruled defense counsel’s objection; however,

the trial judge told the jury, “This is an argument, that is not evidence...” T. at 197.

          {¶49} During opening statement, counsel is accorded latitude and allowed fair

comment on the facts to be presented at trial. See Maggio v. Cleveland, 151 Ohio St.

136, 38 O.O. 578, 84 N.E.2d 912(1949), paragraph two of the syllabus. See, also, e.g.,

State v. LaMar, 95 Ohio St.3d 181, 2002-Ohio-2128, 767 N.E.2d 166, at ¶ 126. State v.
Ashland County, Case No. 21-COA-026                                                        15


Leonard, 104 Ohio St.3d 54, 2004-Ohio 6235 at ¶157; 818 N.E.2d 229, 265-66. In

addition, a prosecutor is entitled to a certain degree of latitude in closing arguments. State

v. Liberatore, 69 Ohio St.2d 583, 589, 433 N.E.2d 561(1982). Thus, it falls within the

sound discretion of the trial court to determine the propriety of these arguments. State v.

Maurer, 15 Ohio St. 3d 239, 269, 473 N.E.2d 768(1984).              Furthermore, "[i]solated

comments by a prosecutor are not to be taken out of context and given their most

damaging meaning.” Donnelly v. DeChristoforo, 416 U.S. 637, 647, 94 S.Ct. 1868, 40

L.Ed.2d 431(1974).

       {¶50} Comments made to incite fear; prejudice and/or passion in the jury require

reversal. Viereck v. United States, 318 U. S. 236, 247, 63 S.Ct. 561, 87 L.Ed. 739 (1943);

State v. Williams, 23 Ohio St.3d 16, 20, 490 N.E.2d 906(1986). We find the statements

cited by McCreary in support of his argument do not rise to the level of inciting fear,

prejudice, and/or passion.

       {¶51} “The prosecutors' argument did not manipulate or misstate the evidence,

nor did it implicate other specific rights of the accused such as the right to counsel or the

right to remain silent….” Darden v. Wainwright, 477 U.S. 168, 181-182, 106 S.Ct. 2624,

2472(1986). In the case at bar, McCreary’s second text message to S.A. after the incident

admitted that he had wanted, “to do that for a long time.” “Prosecutors are entitled to

latitude as to what the evidence has shown and what inferences can be drawn from the

evidence. A prosecutor may state his or her opinion if it is based on the evidence

presented at trial. State v. Jackson, 107 Ohio St.3d 300, 2006-Ohio-1, 839 N.E.2d 362,

¶ 154.” State v. Diar, 120 Ohio St.3d 460, 2008-Ohio-6266, 900 N.E.2d 565, ¶ 213. In
Ashland County, Case No. 21-COA-026                                                          16


addition, the trial court instructed the jurors to decide the verdict on the evidence alone

and explained that the arguments of counsel were not evidence.

       {¶52} Under these circumstances, there is nothing in the record to show that the

jury would have found McCreary not guilty had the comments not been made on the part

of the prosecution. When viewed in their entirety, the prosecutor’s comments were not

prejudicial and did not deny McCreary a fair trial. See State v. LaMar, 95 Ohio St.3d 181,

2002-Ohio-2128, 767 N.E.2d 166, ¶ 170.

       {¶53} McCreary’s Second Assignment of Error is overruled.

                                                  III.

       {¶54} In his Third Assignment of Error, McCreary contends that his conviction for

Sexual Imposition is against the manifest weight of the evidence. McCreary further argues

that his conviction is duplicative of the trial court’s guilty finding on the Disorderly Conduct

charge.

                                        Standard of Review

       {¶55} As to the weight of the evidence, the issue is whether the jury created a

manifest miscarriage of justice in resolving conflicting evidence, even though the

evidence of guilt was legally sufficient. State v. Thompkins, 78 Ohio St.3d 380, 386–387,

678 N.E.2d 541 (1997), superseded by constitutional amendment on other grounds as

stated by State v. Smith, 80 Ohio St.3d 89, 684 N.E.2d 668, 1997–Ohio–355; State v.

Issa, 93 Ohio St.3d 49, 67, 752 N.E.2d 904 (2001).

              “[I]n determining whether the judgment below is manifestly against

       the weight of the evidence, every reasonable intendment and every
Ashland County, Case No. 21-COA-026                                                         17


       reasonable presumption must be made in favor of the judgment and the

       finding of facts.

                                             ***

              “If the evidence is susceptible of more than one construction, the

       reviewing court is bound to give it that interpretation which is consistent with

       the verdict and judgment, most favorable to sustaining the verdict and

       judgment.”

Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984), fn.

3, quoting 5 Ohio Jurisprudence 3d, Appellate Review, Section 60, at 191–192 (1978).

       {¶56} The reviewing court must bear in mind; however, that credibility generally is

an issue for the trier of fact to resolve. State v. Issa, 93 Ohio St.3d 49, 67, 752 N.E.2d

904 (2001); State v. Murphy, 4th Dist. Ross No. 07CA2953, 2008–Ohio–1744, ¶ 31.

Because the trier of fact sees and hears the witnesses and is particularly competent to

decide whether, and to what extent, to credit the testimony of particular witnesses, the

appellate court must afford substantial deference to its determinations of credibility.

Barberton v. Jenney, 126 Ohio St.3d 5, 2010–Ohio–2420, 929 N.E.2d 1047, ¶ 20. In

other words, “[w]hen there exist two fairly reasonable views of the evidence or two

conflicting versions of events, neither of which is unbelievable, it is not our province to

choose which one we believe.” State v. Dyke, 7th Dist. Mahoning No. 99 CA 149, 2002–

Ohio–1152, ¶ 13, citing State v. Gore, 131 Ohio App.3d 197, 201, 722 N.E.2d 125(7th

Dist. 1999). Thus, an appellate court will leave the issues of weight and credibility of the

evidence to the fact finder, as long as a rational basis exists in the record for its decision.

State v. Picklesimer, 4th Dist. Pickaway No. 11CA9, 2012–Ohio–1282, ¶ 24.
Ashland County, Case No. 21-COA-026                                                          18


       {¶57} Once the reviewing court finishes its examination, an appellate court may

not merely substitute its view for that of the jury, but must find that “ ‘the jury clearly lost

its way and created such a manifest miscarriage of justice that the conviction must be

reversed and a new trial ordered.’” State v. Thompkins, supra, 78 Ohio St.3d at 387,

quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717, 720–721(1st Dist.

1983). Accordingly, reversal on manifest weight grounds is reserved for “the exceptional

case in which the evidence weighs heavily against the conviction.” Id.

       Issue for Appellate Review: Whether the jury clearly lost their way and created

such a manifest miscarriage of justice, that the conviction must be reversed and a new

trial ordered.

       {¶58} The jury as the trier of fact was free to accept or reject any and all of the

evidence offered by the parties and assess the witness’s credibility. “While the trier of

fact may take note of the inconsistencies and resolve or discount them accordingly * * *

such inconsistencies do not render defendant’s conviction against the manifest weight or

sufficiency of the evidence.” State v. Craig, 10th Dist. Franklin No. 99AP–739, 1999 WL

29752 (Mar 23, 2000) citing State v. Nivens, 10th Dist. Franklin No. 95APA09–1236, 1996

WL 284714 (May 28, 1996). Indeed, the trier of fact need not believe all of a witness’

testimony, but may accept only portions of it as true. State v. Raver, 10th Dist. Franklin

No. 02AP–604, 2003–Ohio–958, ¶ 21, citing State v. Antill, 176 Ohio St. 61, 67, 197

N.E.2d 548 (1964); State v. Burke, 10th Dist. Franklin No. 02AP–1238, 2003–Ohio–2889,

citing State v. Caldwell, 79 Ohio App.3d 667, 607 N.E.2d 1096 (4th Dist. 1992). Although

the evidence may have been circumstantial, we note that circumstantial evidence has the

same probative value as direct evidence. State v. Jenks, 61 Ohio St.3d 259, 272, 574
Ashland County, Case No. 21-COA-026                                                                      19


N.E.2d 492 (1991), paragraph one of the syllabus, superseded by State constitutional

amendment on other grounds as stated in State v. Smith, 80 Ohio St.3d 89, 102 at n.4,

684 N.E.2d 668 (1997).

        {¶59} In the case at bar, the jury heard S.A. and McCreary subjected to cross-

examination, and saw the text messages. The jury heard McCreary’s arguments and

explanations about the evidence and his actions.

        {¶60} We find that this is not an “‘exceptional case in which the evidence weighs

heavily against the conviction.’” State v. Thompkins, 78 Ohio St.3d 380, 386–387, 678

N.E.2d 541 (1997), quoting Martin, 20 Ohio App.3d at 175, 485 N.E.2d 717. Based upon

the foregoing and the entire record in this matter we find McCreary’s conviction on the

count of sexual imposition is not against the sufficiency or the manifest weight of the

evidence. To the contrary, the jury appears to have fairly and impartially decided the

matters before them. The jury heard the witnesses, evaluated the evidence, and was

convinced of McCreary’s guilt. The jury neither lost their way nor created a miscarriage

of justice in convicting McCreary of the offense.

        {¶61} Finally, upon careful consideration of the record in its entirety, we find that

there is substantial evidence presented which if believed, proves all the elements of the

crime for which McCreary was convicted.

        {¶62} McCreary next contends, in essence, that Disorderly Conduct and Sexual

Imposition are allied offenses of similar import.

        {¶63} In this case, McCreary failed to object to his sentences in the trial court.3 In

State v. Rogers, the Ohio Supreme Court recently examined a case where the defendant


        3
         McCreary has not provided this Court with a transcript of the sentencing hearing. Without a
complete record of the hearing in the trial court, we presume that the omitted portion of the record supports
Ashland County, Case No. 21-COA-026                                                                       20


was convicted of multiple offenses pursuant to a guilty plea. State v. Rogers 143 Ohio

St.3d 385, 2015–Ohio–2459, 38 N.E.3d 860. The defendant appealed and argued for

the first time on appeal that some of the convictions should have merged for sentencing.

Id. at ¶ 11. The matter was certified as a conflict and presented to the Ohio Supreme

Court. In making its decision, the Court clarified the difference between waiver and

forfeiture as it pertains to allied offenses. Id. at ¶19–21. The Court rejected the argument

that by entering a guilty plea to offenses that could be construed to be two or more allied

offenses of similar import, the accused waives the protection against multiple

punishments under R.C. 2941.25. Id. at ¶ 19. The Court held that an accused's failure

to seek the merger of his or her convictions as allied offenses of similar import in the trial

court, the accused forfeits his or her allied offenses claim for appellate review. Id. at ¶

21. “[F]orfeiture is the failure to timely assert a right or object to an error, and * * * ‘it is a

well-established rule that “an appellate court will not consider any error which counsel for

a party complaining of the trial court's judgment could have called but did not call to the

trial court's attention at a time when such error could have been avoided or corrected by

the trial court.”’” Id. at ¶ 21.

        {¶64} The accused may raise a forfeited claim on appeal through Crim.R. 52(B).

Pursuant to Crim.R. 52(B), “plain errors or defects affecting substantial rights may be

noticed although they were not brought to the attention of the court.” The Court held in

Rogers:

                An accused's failure to raise the issue of allied offenses of similar

        import in the trial court forfeits all but plain error, and a forfeited error is not


the trial court’s decision and that the trial court’s sentencing on the charges complies with applicable rules
and sentencing statutes.
Ashland County, Case No. 21-COA-026                                                        21


       reversible error unless it affected the outcome of the proceeding and

       reversal is necessary to correct a manifest miscarriage of justice.

       Accordingly, an accused has the burden to demonstrate a reasonable

       probability that the convictions are for allied offenses of similar import

       committed with the same conduct and without a separate animus; absent

       that showing, the accused cannot demonstrate that the trial court's failure

       to inquire whether the convictions merge for purposes of sentencing was

       plain error.

143 Ohio St.3d 385, ¶ 3. The Court in Rogers reaffirmed that even if an accused shows

the trial court committed plain error affecting the outcome of the proceeding, the appellate

court is not required to correct it. Id. at ¶ 23. The Supreme Court stated:

              We have “admonish[ed] courts to notice plain error ‘with the utmost

       caution, under exceptional circumstances and only to prevent a manifest

       miscarriage of justice.’” (Emphasis added.) Barnes at 27, 759 N.E.2d 1240,

       quoting State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph

       three of the syllabus.

Rogers at ¶ 23. Accord, State v. Carr, 5th Dist. Ashland No. 15-CA-00007, 2016-Ohio-9,

¶ 10- 12; State v. Starr, 5th Dist. Ashland No. 16-COA-019, 2016-Ohio-8179, ¶10-12.

       {¶65} McCreary did not raise plain error. Because McCreary does not claim plain

error on appeal, we need not consider it. See, State v. Quarterman, 140 Ohio St.3d 464,

2014-Ohio-4034, 19 N.E.3d 900, ¶ 17–20 (appellate court need not consider plain error

where appellant fails to timely raise plain-error claim); State v. Gavin, 4th Dist. Scioto No.

13CA3592, 2015-Ohio-2996, ¶ 25, citing Wright v. Ohio Dept. of Jobs & Family Servs.,
Ashland County, Case No. 21-COA-026                                                      22


9th Dist. Lorain No. 12CA010264, 2013-Ohio-2260, ¶ 22 (“when a claim is forfeited on

appeal and the appellant does not raise plain error, the appellate court will not create an

argument on his behalf”). However, even if we were to consider McCreary’s argument

he would not prevail.

       {¶66} In the case at bar, McCreary was charged in separate complaints. The first

complaint alleged sexual imposition in violation of R.C. 2907.06(A)(1), a misdemeanor of

the third degree. In the second complaint, McCreary was charged with disorderly conduct

in violation of R.C. 2917.11(A)(5), a minor misdemeanor. The jury found McCreary guilty

of sexual imposition in violation of R.C. 2907.06(A)(1). As discussed in our disposition of

McCreary’s First Assignment of Error, the evidence presented at trial was sufficient to

prove that McCreary engaged in sexual contact with S.A. who was not his spouse when

he knew that the sexual contact was offensive to S.A., or was reckless in that regard.

       {¶67} As charged in the case at bar, disorderly conduct is a minor misdemeanor.

Accordingly, that charge was tried to the court, as McCreary did not have the right to a

jury trial on a minor misdemeanor.

       {¶68} S.A. testified that two times McCreary unzipped her top and while doing so

touched her breast. S.A. further testified to a third attempt by McCreary to pull the zipper

on her top down,

              Q. Okay. So, I just want to make sure that we are clear, he tried to

       do it a third time, and where did you put your hand?

              [S.A.]: To block the zipper like right above my chest, like right

       underneath my collarbone.

              Q.     And then what did he do?
Ashland County, Case No. 21-COA-026                                                      23


              [S.A.]: He tried to fight it.

              Q.      With your hand there?

              [S.A.]: Yes.

              Q.:     What was he doing?

              [S.A.]: Continually trying to unzip it, as my hand was here like as if I

       would move my hand.

T. at 34. No sexual contact was alleged to have occurred during the third incident. The

trial court found McCreary guilty of disorderly conduct. T. at 217.

       {¶69} In State v. Ruff, 143 Ohio St.3d 114, 2015–Ohio–995, 34 N.E.2d 892, the

Ohio Supreme Court revised its allied-offense jurisprudence,

              A trial court and the reviewing court on appeal when considering

       whether there are allied offenses that merge into a single conviction under

       R.C. 2941.25(A) must first take into account the conduct of the defendant.

       In other words, how were the offenses committed? If any of the following is

       true, the offenses cannot merge and the defendant may be convicted and

       sentenced for multiple offenses: (1) the offenses are dissimilar in import or

       significance—in other words, each offense caused separate, identifiable

       harm, (2) the offenses were committed separately, and (3) the offenses

       were committed with separate animus or motivation.

                                               ***

              An affirmative answer to any of the above will permit separate

       convictions.    The conduct, the animus, and the import must all be

       considered.
Ashland County, Case No. 21-COA-026                                                                       24


143 Ohio St.3d 114, ¶25 (emphasis added)

        {¶70} Accordingly, because McCreary was found guilty on two separate

complaints involving separate and distinct conduct, the sexual imposition would not

merge with the disorderly conduct.

        {¶71} McCreary’s Third Assignment of Error is overruled.

                                                         IV.

        {¶72} In his Fourth Assignment of Error, McCreary argues his trial counsel was

ineffective because he did not request a jury instruction on the lesser offense of disorderly

conduct.4

                                              Standard of Review

        {¶73} “To prevail on a Sixth Amendment claim alleging ineffective assistance of

counsel, a defendant must show that his counsel’s performance was deficient and that

his counsel’s deficient performance prejudiced him. Strickland v. Washington, 466 U.S.

668, 694 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). To show deficiency, a defendant must

show that “counsel’s representation fell below an objective standard of reasonableness.”

Id., at 688, 104 S.Ct. 2052. In addition, to establish prejudice, a defendant must show

“that there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Id. at 694, 104 S.Ct. 2052. Andtus

v. Texas, 590 U.S. __, 140 S.Ct. 1875, 1881, 207 L.Ed.2d 335 (June 15, 2020).




         4
           We have disregarded statements made in McCreary’s brief that are not found in the record. In
State v. Hooks, 92 Ohio St.3d 83, 2001-Ohio-150, 748 N.E.2d 528, the Court noted: “[h]owever, a reviewing
court cannot add matter to the record before it that was not a part of the trial court's proceedings, and then
decide the appeal on the basis of the new matter. See, State v. Ishmail, 54 Ohio St.2d 402, 8 O.O.3d 405,
377 N.E.2d 500(1978).
Ashland County, Case No. 21-COA-026                                                        25


       Issue for Appellate Review: Whether there is a reasonable probability that, but

for counsel’s failure to request a jury instruction on disorderly conduct, the result of the

proceeding would have been different.

              Even though an offense may be statutorily defined as a lesser

       included offense of another, a charge on such lesser included offense is

       required only where the evidence presented at trial would reasonably

       support both an acquittal on the crime charged and a conviction upon the

       lesser included offense.

State v. Thomas, 40 Ohio St.3d 213, 533 N.E.2d 286 (1988), paragraph two of the

syllabus.

       {¶74} Even presuming that the instruction should have been requested under

these circumstances and that the conduct could have justified both an acquittal for sexual

imposition and a conviction on disorderly conduct, it has been held that “‘when a

conviction for the charged offense was supported by sufficient evidence, the failure to

give a lesser-included offense instruction is harmless, since the result of the proceedings

would not have been different but for the lack of the instruction.’” State v. Hall, 11th Dist.

Lake Nos. 2019-L-027 and 2019-L-031, 2019-Ohio-4000, ¶ 26, citing State v. Jevnikar,

11th Dist. Lake Nos. 2016-L-006 and 2016-L-007, 2016-Ohio-8113, ¶ 19; State v.

Whitman, 11th Dist. Ashtabula No. 2013-A-0031, 2013-Ohio-5822, ¶ 47; State v.

Williams, 11th Dist. Ashtabula No. 2020-A-0033, 2021-Ohio-1256, ¶ 35.

       {¶75} As we have addressed in our disposition of McCreary’s First Assignment of

Error, McCreary’s conviction for sexual imposition was supported by sufficient evidence,

and, even presuming trial counsel was ineffective, we find no prejudice. McCreary
Ashland County, Case No. 21-COA-026                                                   26


testified at trial denying that he had touched any part of S.A.’s body. The jury rejected

McCreary’s denial that he had not touched any part of S.A. while pulling down the zipper

on her top two times. As such, there is no reason to conclude the outcome would have

been different had a lesser-included instruction been given.

      {¶76} McCreary’s Fourth Assignment of Error is denied.

      {¶77} The judgment of the Ashland County Municipal Court is affirmed.



By Gwin, J.,

Wise, Earle E., P.J., and

Baldwin, J., concur